Title: From John Adams to Timothy Pickering, 7 June 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy June 7th 1799

I return you all the letters of Mr. King & Mr. Humphry’s which were inclosed with your letter of May 30th. Encourage Mr. King I pray you in your letters & instructions to him, to persevere with all the decision, which may be consistent with decency & politeness, in denying the right of British men of war to take from our ships of war, any men whatever & from our merchant vessel any Americans, or foreigners, or even Englishmen. There is no principle under heaven, by which they can justify takeing by force, even from an American merchant vessel, even a deserter from their army or navy, much less private seamen. If they have a right, we have the same. I know not whether the exercise of it, would not be most useful to us. Their merchant’s ships are more numerous than ours & than they have more foreigners—Sweeds, Italians, Portuguese, Spaniards, Danes, Dutch &c than we have. If our men of war had a right to take them we might easily man our navy—but the thing has no principle.
